Lowrie, J.,
delivered the following concurring opinion. — This is a devise to one in trust for the separate use of the testator’s daughter, a married woman, during her life, and then to her heirs in fee. The daughter became single, and then she and her daughter and only child joined in selling it. She outlived her daughter, and died leaving grandchildren, and one of them is now claiming that the deed of his mother and grandmother could convey only an estate for the life of his grandmother. Is it so ?
Strike out the trust, and it is a devise to one for life with re*83mainder to her heirs, which is plainly a fee simple. Now the trust was struck out by an event involved in the nature of the gift, that is, when the testator’s daughter became sole; for then its purpose had been satisfied, and after that the trust stood for the sole benefit of a single woman, and was immediately executed by the statute of uses, and became a legal estate in her.
This is therefore an estate in trust for the daughter during coverture, with remainder to her for life, and remainder in fee to her heirs. It is a gift of a legal freehold to her and them, in the same will, a limitation of the fee to her heirs, which makes a fee simple in her: 13 State Ref. 351. And we need not say what would be the effect if the estates were of different qualities. When, therefore, she sold the land to Steacy, she had full right to sell. ,